Citation Nr: 1205699	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-37 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 2005. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.


FINDING OF FACT

Competent medical evidence shows that the Veteran's sleep apnea syndrome is more likely than not related to sleep complaints noted in service


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, sleep apnea syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

The Veteran asserts that his current sleep apnea syndrome had its onset during his active service.

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The Veteran's service treatment records do not reflect any complaints or treatment for sleep apnea syndrome or, for that matter, complaints of frequent trouble sleeping.  In any event, the absence of documented in-service treatment does not in itself preclude a grant of service connection.  Indeed, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Post-service treatment records show that in December 2005, less than a year after separation from active service, the Veteran's spouse complained about his loud snoring.  Obstructive sleep apnea syndrome was diagnosed in June 2006 based on a sleep study.  The appellant submitted statements from his spouse, a dentist, and a fellow submariner, both of whom reported that during his active service, the claimant had a history of chocking and gasping during his sleep.  These individuals are competent to report this symptomatology, and the Board finds them credible, especially in light of the Veteran's reporting two years prior to filing his claim that his spouse was complaining about his snoring.  In an October 2011 statement, Dr. Borecky, the appellant's treating physician, opined that it was very likely that the claimant had had sleep apnea for several years before it was diagnosed in 2006.  Although a July 2009 VA examiner diagnosed sleep apnea, that examiner did not address whether the disorder was related to active service.  As there is no medical competent evidence to the contrary indicating that the Veteran's sleep apnea syndrome is unrelated to his in-service sleep problems, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.
	

ORDER

Entitlement to service connection for sleep apnea syndrome is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


